Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
A certified copy of the PCT/US20/58578 is missing from the file.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 10-16, in the reply filed on August 12th, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims are directed to a single general inventive concept.  This is not found persuasive because of those reasons provided in the Requirement for Restriction mailed on July 20th, 2022.  As set forth therein, Examiner shows that Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 as various Groupings include shared common technical features, but such technical features are shown to not make a contribution over the cited prior art.  Further, the remaining groupings are shown as lacking the same or corresponding technical features to the various distinctions cited in the technical features across the physical architecture of the various devices.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement of the sought nephelometric measuring device as in claim 1 are indefinitely defined herein.
Herein, the relative structural/optical constitution of the claimed beam sampler and first electromagnetic detector is indefinitely defined and such elements have been merely presented as listed elements to the nephelometric measuring device.
It appears that Applicant intends to provide these elements along the ray path (or potentially with the first EM detector off of the ray path if a mirror is used on the ray path as a beam sampler to divert the output of the source to the first EM detector) produced by the EM radiation source so as to allow for sampling/monitoring of the EM source’s output beam upstream of the second/third scatter detectors.
Additionally, Examiner notes that while the preamble of the claim discusses application with measuring scattered-light value of a suspension, the body of the claim is absent a container/receptacle for holding a fluid/solution with particulate suspension that is to optically interrogated by the radiation source and subsequently detecting scattering signals therefrom at the second/third detectors.
Further, the “wherein (i) a change…” clause at a bottom portion of claim 1 is not attributed particular patentable weight as it is drawn to prospective measurement processes which are neither provided nor particularly defined in this apparatus-type claim.  
By this, prior art which discloses the commensurately-claimed structural/optical architecture will be said to afford such change in concentration of particles in the suspension at low turbidity values.
Additionally, while the above recitation is descriptive to prospective applications of the device and not attributed particular patentable weight in the present device claims, it is also noted that “low turbidity values” is drawn to a relative recitation which is not particularly defined.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the container.”  There is insufficient antecedent basis for this limitation in the claim.
The measuring device is not recited as including a container such that the relative spacing of the field lens and third EM detector is indefinitely defined herein.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11, the non-linear equations are indefinitely defined as it is both unclear what the coefficients and variables represent and how many non-linear equations are to be selected in order to satisfy constituting “a group” thereof.
Aside from the above issue of indefinites, Examiner further notes that the claims are drawn to a device, and do not necessitate any particular optical investigation processes (i.e. particular wavelength(s), beam intensity/power, angle of incidence, etc…) and with respect to a particular solution w/particulates of defined concentration/size,  and wherein such recitation provides to describe an implicit functionality of the second and third EM detectors.  
Claim 11 does not set forth any further, particular structural/optical arrangement to the second/third EM detectors of claim 1 and commensurately-arranged second/third EM detectors as claimed in claim 1 would be said to provide such a response in accordance with said group of non-linear equations.
These responses of the second/third EM detectors are a consequence of the claimed physical/optical arrangement (in a likewise manner to the above-discussed clause (i) of claim 1).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103a as being unpatentable over Palumbo (US 2018/0136123), hereafter Palumbo-123 which incorporates by reference (see par. [0038] of Palumbo-123) the provisional and PCT applications linked with Palumbo US 2017/0248795,or, in the alternative, under 35 U.S.C. 103 as obvious over Palumbo-123 in view of Palumbo-795, wherein Palumbo-795 discloses the deficient elements of the claims from that of Palumbo-123 assuming the incorporation by reference does not literally provide the combination of elements, and further evidenced through Wagner (US 2007/0077178), and in view of Akhtar et al. (USPN 3,065,665), hereafter Akhtar.

With regard to claim 1, Palumbo-123 discloses a nephelometric measuring device for measuring a scattered-light value of a suspension comprising an EM radiation source 170, a second EM detector 176 oriented as claimed, a third EM detector 184 oriented as claimed and with a field lens 178 on-axis therewith, and disclosure to a beam sampler incorporated in the nephelometric measuring device (pars. [0038,0076], fig. 16, for example).  Further, as discussed above, “wherein (i) a change…” clause at a bottom portion of claim 1 is not attributed particular patentable weight as it is drawn to prospective measurement processes which are neither provided nor particularly defined in this apparatus-type claim.  By this, the prior art of Palumbo-123 as modified below by Palumbo-795 discloses the commensurately-claimed structural/optical architecture and is said to afford such change in concentration of particles in the suspension at low turbidity values as there is no distinction between the claimed structural/optical architecture and that of the combined prior art.  With regard to claim 3, the third EM detector 184 is located further from the second EM detector 176 (see fig. 16, for example).  With regard to claims 5, the second and third EM detectors are located proximate a bottom of a container (whether in respect to the outermost boundary of the housing or with respect to the respective housing portions therein that constitute containers in which the second and third EM detectors are proximate; see fig. 16 exploded view or the closed view throughout the figs), and the suspension is located inside the container (abstract; pars.[0002-0005,0026-0029], for example).  With regard to claim 7, the third EM detector is oriented substantially perpendicular to the second EM detector (see fig. 16, for example).  With regard to claim 8, the second EM detector is located proximate a bottom of a container and the third EM detector is located proximate a side of the container (see above discussion in similar fashion to claim 5, and wherein Examiner notes that Applicant has not particularly defined the container and its sides/bottom relative to the optical architecture so as to impart a more particular relationship as sought herein, wherein the present breadth is quite broad and including the “proximate to” language.)  With regard to claims 11-13, as discussed above, Palumbo-123 (and as modified with Palumbo-795) provides to commensurately-disclose the structural/optical architecture as claimed, which includes providing commensurate second and third EM detectors and thus is said to provide such a response in accordance with said group of non-linear equations and the maximum response.  With regard to claims 14 and 15, the second EM detector receives scattered EM radiation on a different pathlength (a first pathlength as in cl. 15) than the third EM radiation detector (receiving at second pathlength as in cl. 15; and wherein the first pathlength and second pathlength are different as in cl. 15) (see fig. 16 where the second EM detector has a different distance from the light source 170 than the third EM detector).  With regard to claim 16, as likewise discussed above with respect to clause (i) in claim 1 and that of claims 11-13, the prior art of Palumbo-123 as modified below by Palumbo-795 provides to commensurately-disclose the structural/optical architecture as claimed and thereby is said to provide said change as in clauses (i), (ii) in claim 16.  Examiner further notes that there is no basis for operational procedures to be necessitated or carried out herein these device claims (i.e. as seen within clause (ii)).
As discussed above, if the incorporation by reference within Palumbo-123 as in par. [0038] to those provisional and PCT Applications linked to Palumbo-795 are not deemed to present the combination literally in the singular Palumbo-123 document, then Palumbo-123 does not specifically disclose a beam sampler located proximate with a first radiation detector to determine a power of EM radiation coming from the EM source as in claims 1 and 4.
Palumbo-795 discloses a beam sampler located proximate a first radiation detector in order to reduce a measurement error due to backscatter, and wherein the recited “used to…” is drawn to a statement of intended use not afforded patentable weight, and wherein Palumbo-795 provides a photodetector which is fully capable of receiving light signals in order to assess the input beam’s power (pars.[0032,0033], for example).
Further, and to the above intended use recitation, Examiner notes the further evidence of Wagner, which discloses a device for the field of nephelometry (par. [0001], for example and discloses a beam sampler 31 for directing the input EM radiation beam to a first reference detector 32 wherein the intensity of the input EM radiation beam can be monitored by this first reference detector in order to provide more accurate and corrected measurements when comparing at the light scatter detectors (pars. [0051,0052,0122,0136,0142], figs. 1&5, for example, and wherein reduction with respect to a time period for a power/time is of routine skill).

It would have been obvious to one of ordinary skill in the art to modify Palumbo-123 to include a beam sampler proximate a first EM radiation detector such as taught by Palumbo-795 so as to provide a reference detector and thereby providing to reduce a measurement error due to backscatter.
Likewise to the above with respect to the incorporation of Palumbo-795, and with respect to claim 2, then Palumbo-123 does not disclose that the EM radiation source is an LED.
Palumbo-795 discloses that the radiation source may be an LED (par. [0034]).
It would have been obvious to one of ordinary skill in the art to modify Palumbo-123 to utilize the EM radiation source in the form of an LED as a well-known EM source which can suitably and effectively provide the desired excitation radiation beam and which would have a reasonable expectation of success in the device of Palumbo-123.

With regard to claim 1, Palumbo-123 (Palumbo-123/Palumbo-795) does not specifically disclose a field stop, a field lens, and the third EM detector are oriented on an axis.

Akhtar discloses nephelometers (abstract).  Akhtar discloses that the light scattered upward from the surface 16 is collected by lenses 17/18 and focused onto a circular aperture (field stop) which controls the illuminated area of a barrier-layer photocell 20 (EM radiation detector).
It would have been obvious to one of ordinary skill in the art to modify Palumbo-123 (Palumbo-123/Palumbo-795) to provide a field lens, field stop, and third EM detector oriented on an axis such as suggested by Akhtar in order to provide a detection arrangement which confines the scattered light received at the photodetector from a portion of the sample in order to selectively receive desired light while avoiding over-saturation or noise which would interfere with the scatter detection from the suspension.
Further, with regard to claim 10, as best understood herein as a container and its confines are indefinitely defined, Palumbo-123 (Palumbo-123/Palumbo-795) does not the relative spacing as claimed.
Akhtar, as seen in fig. 1 provides a container 7 in which the field lens 17/19 is closest, the third EM detector 20 is furthest, and the field stop is located between the field lens and third EM detector.
It would have been obvious to one of ordinary skill in the art to modify Palumbo-123 (Palumbo-123/Palumbo-795) to provide the recited relative spacing such as taught by Akhtar in order to provide a correct order for the optical signal to be properly focused, delimited/controlled and desirably finally conveyed to the detector element and thus presenting a correct order of operations for the optical flow.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798